Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on Jan 5, 2022.  These drawings are approved.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant filed remarks and corrected replacement drawings in an amendment, filed Jan 5, 2022. 
RE claims 1 and 13, applicant’s explanation (pages 13-14) with the provided corrected drawings had overcome the previous rejection of claims 1-20 under 35 USC 112(a), first paragraph, as failing to comply with the written description requirement. 
RE claim 13, applicant amends an independent claim 13 by incorporating new structural elements, which was previously allowable subject matter from an independent claim 1. Morton ‘227 does not teach or suggest “the first gripping contour and the second gripping contour each include at least one recess and at least one projection; wherein the at least one projection of the first gripping contour is disposed axially opposite the at least one recess of the second gripping contour; wherein the at least one projection of the second gripping contour is disposed axially opposite the at least one recess of the first gripping contour; wherein the at least one projection of the first gripping contour and the at least one recess of the first gripping contour are structured differently from one another; and wherein the at least one projection of the second gripping contour and the at least one recess of the second gripping contour are structured differently from one another.”  Therefore, claim 13 is now allowed. Note that applicant cancelled claim 14 in the amendment. Therefore, claims 1-13 and 18-24 are now allowable over the prior art or the prior rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651